 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   United States Attorney
     HOLLY A. VANCE
 4   Assistant United States Attorney
     United States Attorney’s Office
 5   400 S. Virginia Street, Suite 900
     Reno, NV 89501
 6   (775) 784-5438
     Holly.A.Vance@usdoj.gov
 7
     Attorneys for Defendant
 8

 9
                               UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11
     PATRICIA G. BARNES,                                Case No. 3:18-cv-00199-MMD-WGC
12
                           Plaintiff,
13                                                      ORDER GRANTING Defendant’s
             v.                                         Motion to Extend Deadline to Depose
14                                                      Plaintiff and File Dispositive Motions
     NANCY A. BERRYHILL,
     Acting Commissioner of Social Security,            and Joint Pre-Trial Order
15

16                         Defendant.
                                                        Expedited Review Requested
17                                                Third Request
18          Defendant Nancy A. Berryhill, Acting Commissioner of Social Security

19   (“Defendant”), hereby moves for an extension of time, until 21 days after a ruling on

20   Plaintiff’s objections to the decision denying her motion for sanctions and protective order

21   (ECF No. 108), to depose Plaintiff and file dispositive motions and the joint pre-trial order.

22                                         BACKGROUND

23          Plaintiff Patricia G. Barnes (“Plaintiff”) filed suit under the Age Discrimination in

24   Employment Act (“ADEA”) and Title VII of the Civil Rights Act based on her non-

25   selection for one of five attorney advisor positions with the Social Security Administration

26   (“SSA”) in Reno, Nevada. (ECF No. 86). On October 31, 2018, the Court entered a

27   scheduling order that established a discovery cut-off deadline of April 30, 2019. (ECF No.

28   55 p. 2).

                                                    1
 1          On January 23, 2019, the Court entered an order staying the case due to the

 2   government shutdown. (ECF Nos. 72, 74). On January 29, 2019, Defendant moved to lift

 3   the stay and sought an amended scheduling order based on the re-opening of the

 4   government. (ECF No. 75). On February 20, 2019, the Court amended the scheduling

 5   order to establish a discovery cut-off deadline of June 4, 2019. (Id.).

 6          In April 2019, Defendant issued subpoenas for Plaintiff’s employment records.

 7   (ECF No. 92). In response, Plaintiff moved for sanctions and an emergency protective

 8   order to quash the subpoenas. (Id.). The Court denied Plaintiff’s motion and extended the

 9   discovery cut-off deadline to June 28, 2019 “due to the delay involved in obtaining the

10   information sought by [Defendant’s] subpoenas as well as being able to take Plaintiff’s

11   deposition after receipt of the documents.” (ECF No. 109 pp. 5-7). Plaintiff has objected to,

12   and moved to stay, that ruling. (ECF No. 108). Plaintiff also has objected to Defendant’s

13   re-issuance of the subpoenas on the ground that the Court has not yet ruled on her

14   objections to the denial of the motion for sanctions and protective order. (Vance Decl. ¶ 3

15   Exs. A, B).

16                            DISCOVERY CONDUCTED TO DATE

17          Discovery in the case is nearly complete. (Vance Decl. ¶ 5). Both parties have

18   exchanged interrogatories and requests for production. (Id.). In addition, Defendant

19   submitted an expert report to Plaintiff and she responded with a rebuttal report. (Id.). After

20   the Court’s denial of Plaintiff’s motion for sanctions and protective order, Defendant re-

21   issued the subpoenas for Plaintiff’s employment records. (Id.). The only remaining

22   discovery that Defendant wishes to conduct is to depose Plaintiff. (Id.).

23                                           ARGUMENT

24          Defendant wishes to depose Plaintiff before the current discovery cut-off deadline of

25   June 28, 2019. Defendant anticipates, however, that Plaintiff will decline to answer

26   deposition questions about her employment history. She has advised that she does not

27   believe defense counsel should proceed with the subpoenas in light of her objections to the

28   denial of her motion for sanctions and protective order. (Vance Decl ¶ 3 Exs. A, B). She

                                                     2
 1   has expressed that Defendant should await a ruling from the Court on those objections

 2   before proceeding with the subpoenas. (Id.).Defendant informed Plaintiff that the order

 3   denying her motion for sanctions and a protective order authorizes Defendant to proceed

 4   with the issuance of the subpoenas. (Vance Decl ¶ 4 Exs. A, B). Because Plaintiff likely will

 5   not answer deposition questions about her employment history until the Court rules on her

 6   objections, Defendant has good cause to seek an extension of the deadlines to depose

 7   Plaintiff, and file dispositive motions and the joint pre-trial order, until 21 days after a

 8   ruling on her objections. See Fed. R. Civ. P. 6(b)(1)(A) (“When an act may or must be done

 9   within a specified time, the court may, for good cause, extend the time…with or without

10   motion or notice if the court acts, or if a request is made, before the original time or its

11   extension expires[.]”) (emphasis added).

12          This is Defendant’s third request for an extension of time to extend the scheduling

13   order deadlines. See LR IA 6-1 (must advise of previous extensions). Currently, the

14   discovery cut-off deadline is June 28, 2019; the dispositive motions deadline is August 5,

15   2019; and the joint pre-trial order due date is September 9, 2019. (ECF No. 109 p. 7). This

16   extension request is made in good faith and not for the purpose of delay.

17                                           CONCLUSION

18          For the reasons argued above, the Court should grant Defendant’s extension request

19   and allow Defendant up to and including 21 days after the Court rules on Plaintiff’s

20   objections, to depose Plaintiff and file dispositive motions and the joint pre-trial order.

21          DATED: June 10, 2019                          Respectfully submitted,

22                                                        NICHOLAS A. TRUTANICH
                                                          United States Attorney
23
                                                          s/ Holly A. Vance
24
                                                          HOLLY A. VANCE
25                                                        Assistant U.S. Attorney
     IT IS SO ORDERED.
26
     Dated: June 12       , 2019.
27

28                                                UNITED STATES MAGISTRATE JUDGE

                                                      3
